                 Case 2:20-cv-00625-BJR Document 19 Filed 09/14/20 Page 1 of 3




 1                                                                           Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   JEFFREY E. KASHNER, DDS, MSD,
10                                                              No. 2:20-cv-00625-RSM
                                              Plaintiff,
11
            v.                                                  STIPULATION AND ORDER
12                                                              EXTENDING TIME TO RESPOND TO
     TRAVELERS INDEMNITY COMPANY OF                             MOTION TO DISMISS
13   AMERICA,

14                                         Defendants.
15
                                                 STIPULATION
16

17          The parties agree and stipulate as follows:

18          1.         Plaintiff agrees to file a response brief to Defendant’s pending Motion to Dismiss
19   no later than 14 days after the Judicial Panel on Multidistrict Litigation issues an Order on its
20
     Order to Show Cause why the various cases filed against Travelers-related entities “should not
21
     be related and transferred to a single district for consolidation or coordinated pretrial proceedings
22
     under 28 U.S.C. § 1407.” In re Travelers COVID-19 Bus. Interruption Prot. Ins. Litig., MDL
23

24   No. 2965, Dkt. # 3.

25          2.         Defendant agrees to file its reply brief no later than 14 days after Plaintiff files his

26   response brief.

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND                         KELLER ROHRB ACK L.L .P.
     TO MOTION TO DISMISS (2:20-cv-00625-RSM) - 1                                1201 Third Avenue, Suite 3200
                                                                                    Seattle, WA 98101-3052
                                                                                 TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
                 Case 2:20-cv-00625-BJR Document 19 Filed 09/14/20 Page 2 of 3




 1          3.       The Motion to Dismiss, currently noted for October 2, shall be noted for
 2   consideration on the date that Defendant files its reply brief.
 3
                                                   ORDER
 4
            IT IS SO ORDERED.
 5
     DATED this 14th day of September, 2020.
 6

 7

 8

 9                                                  RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
10

11
     Presented By:
12
            DATED this 14th day of September, 2020.
13
                                                    KELLER ROHRBACK L.L.P.
14

15                                                  By: s/ Karin B. Swope
                                                    By: s/ Ian S. Birk
16                                                  By: s/ Lynn L. Sarko
                                                    By: s/ Amy Williams-Derry
17                                                  By: s/ Gretchen Freeman Cappio
                                                    By: s/ Irene M. Hecht
18                                                  By: s/ Maureen Falecki
                                                       Karin B. Swope, WSBA #24015
19                                                     Ian S. Birk, WSBA #31431
                                                       Lynn L. Sarko, WSBA #16569
20                                                     Amy Williams-Derry, WSBA #28711
                                                       Gretchen Freeman Cappio, WSBA #29576
21                                                     Irene M. Hecht, WSBA #11063
                                                       Maureen Falecki, WSBA #18569
22                                                     1201 Third Avenue, Suite 3200
                                                       Seattle, WA 98101
23                                                     Telephone: (206) 623-1900
                                                       Fax: (206) 623-3384
24                                                     Email: kswope@kellerrohrback.com
                                                       Email: ibirk@kellerrohrback.com
25                                                     Email: lsarko@kellerrohrback.com
                                                       Email: gcappio@kellerrohrback.com
26                                                     Email: ihecht@kellerrohrback.com
                                                       Email: awilliams-derry@kellerrohrback.com
                                                       Email: mfalecki@kellerrohrback.com
     STIPULATION AND ORDER EXTENDING TIME TO RESPOND                   KELLER ROHRB ACK L.L .P.
     TO MOTION TO DISMISS (2:20-cv-00625-RSM) - 2                          1201 Third Avenue, Suite 3200
                                                                              Seattle, WA 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
             Case 2:20-cv-00625-BJR Document 19 Filed 09/14/20 Page 3 of 3




 1
                                         By: s/ Alison Chase
 2                                          Alison Chase, pro hac vice forthcoming
                                            801 Garden Street, Suite 301
 3                                          Santa Barbara, CA 93101
                                            Telephone: (805) 456-1496
 4                                          Fax: (805) 456-1497
                                            Email: achase@kellerrohrback.com
 5
                                         Attorneys for Plaintiff and the Proposed Classes
 6
                                         BULLIVANT HOUSER BAILEY PC
 7
                                         By: s/ Daniel R. Bentson
 8                                          Daniel R. Bentson, WSBA #36825
                                            Owen R. Mooney, WSBA #45779
 9                                          925 Fourth Ave., Suite 3800
                                            Seattle, WA 98104
10                                          Telephone: (206) 292-8930
                                            Email: dan.bentson@bullivant.com
11                                          Email: owen.mooney@bullivant.com
12
                                         Attorneys for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND         KELLER ROHRB ACK L.L .P.
     TO MOTION TO DISMISS (2:20-cv-00625-RSM) - 3                1201 Third Avenue, Suite 3200
                                                                    Seattle, WA 98101-3052
                                                                TELEPHONE: (206) 623-1900
                                                                 FACSIMILE: (206) 623-3384
